DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner acknowledges the information disclosure statements (IDS) submitted on 9/14/2020 (71 pages), 10/19/2020 (2 pages), 11/11/2020 (2 pages), 12/25/2020 (75 pages), 3/4/2021 (2 pages), 6/9/2021 (2 pages) and 1/14/2022 (2 pages). However, it should be noted that an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Status of Claims
Claims 4-8 are cancelled and claims 15-19 are newly added leaving claims 1-3 and 9-19 pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,789,945 in view of Gruber et al. (U.S. Patent Application Publication 2015/0348551). While the claim of the patent is narrower, it could be used in conjunction with paragraph [0264] of Gruber et al. to reject all of the limitations of the cited claims in the current application.
2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,789,945 in view of Gruber et al. (U.S. Patent Application Publication 2015/0348551). While the claim of the patent is narrower, it could be used in conjunction with paragraph [0264] of Gruber et al. to reject all of the limitations of the cited claim in the current application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,789,945 in view of Gruber et al. (U.S. Patent Application Publication 2015/0348551). While the claim of the patent is narrower, it could be used in conjunction with paragraph [0264] of Gruber et al. to reject all of the limitations of the cited claim in the current application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,789,945 in view of Gruber et al. (U.S. Patent Application Publication 2015/0348551). While the claim of the patent is narrower, it could be used in conjunction with paragraph [0264] of Gruber et al. to reject all of the limitations of the cited claim in the current application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,789,945 in view of Gruber et al. (U.S. Patent Application Publication 2015/0348551). While the claim of the patent is narrower, it could be used in conjunction with paragraph [0264] of Gruber et al. to reject all of the limitations of the cited claim in the current application.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,789,945 in view of Gruber et al. (U.S. Patent Application Publication 2015/0348551). While the claim of the patent is narrower, it could be used in conjunction with paragraphs [0261] & [0264] of Gruber et al. to reject all of the limitations of the cited claim in the current application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,789,945 in view of Gruber et al. (U.S. Patent Application Publication 2015/0348551). While the claim of the patent is narrower, it could be used in conjunction with paragraph [0264] of Gruber et al. to reject all of the limitations of the cited claim in the current application.

Allowable Subject Matter
Claims 15-18 are allowed.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 1/14/2022, with respect to the rejection of claims 1-4 and 9-14 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1-4 and 9-14 under 35 U.S.C. 102 has been withdrawn. 
Applicant’s arguments, see page 8, filed 1/14/2022, with respect to the rejection of claim 14 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 14 under 35 U.S.C. 101 has been withdrawn. 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677